In the United States Court of Federal Claims
                                   No. 15-663C
                              (Filed August 3, 2015)
                             NOT FOR PUBLICATION



* * * * * * * * * * * * * * * * * *
                                  *
                                  *
OXFORD DEVELOPMENT CO.,           *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant,       *
                                  *
      and,                        *
                                  *
CAMBRIDGE HEALTHCARE              *
SOLUTIONS PA LP,                  *
                                  *
           Defendant-Intervenor.  *
                                  *
* * * * * * * * * * * * * * * * * *


                                      ORDER

      The government has moved to amend paragraph seven of the protective order
to add personnel of the U.S. General Services Administration (GSA) to the list of
persons automatically entitled to access protected information. Plaintiff does not
oppose this motion. Chambers has contacted counsel for defendant-intervenor
Cambridge Healthcare Solutions PA LP, who indicated that it opposed the motion
but would not file any written opposition.

       The Court is normally reluctant to expand access to protected material
beyond personnel of the procuring agency or the Department of Justice, or to allow
use of this material for purposes other than the protest being litigated. See, e.g.,
CBY Design Builders v. United States, No. 11-740, 2011 WL 5402686, *1 (Fed. Cl. Nov.
8, 2011). Such concerns are not raised by the motion under consideration. In this
matter, the Department of Veterans Affairs has acted pursuant to a delegation of
authority from the GSA, and the government maintains that the application of
GSA’s acquisition regulations may be at issue. This is a legitimate basis for
including GSA personnel within the automatic access provision for purposes of this
litigation. Good cause having been shown, the government’s motion is GRANTED,
and the amended protective order will be issued separately.

IT IS SO ORDERED.


                                      s/ Victor J. Wolski
                                      VICTOR J. WOLSKI
                                      Judge




                                       -2-